United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3020
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Christopher Earl Smith,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 15, 2010
                                 Filed: January 21, 2010
                                  ___________

Before MURPHY and BYE, Circuit Judges, and GOLDBERG,1 Judge.
                            ___________

PER CURIAM.

       Christopher Smith was found guilty following a jury trial of being a prohibited
person in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), (3),
924(a)(2), and notice of forfeiture, in violation of 18 U.S.C. § 924(d)(1). The district
court2 sentenced Smith to seventy months’ imprisonment followed by two years of
supervised release. Smith appeals, contending the district court erred in denying his

      1
       The Honorable Richard W. Goldberg, Judge of the United States Court of
International Trade, sitting by designation.
      2
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
request for judgment of acquittal or, in the alternative, a new trial. Smith also argues
the district court erred by denying his request for a downward departure at sentencing.
We affirm.

       The record reveals on June 27, 2006, a police officer working for the Southwest
Iowa Narcotics Enforcement Unit suspected Smith was trafficking methamphetamine
and firearms. The officer drove to Smith’s residence and waited for him there. When
Smith arrived at his home driving his Dodge pickup truck, the officer observed what
appeared to be a crumpled potato chip bag in the bed of the truck. Smith consented
to a search, and the police officer discovered inside the bag a zippered pouch which
itself contained an object tightly-wrapped in plastic and blue tape. At this stage,
Smith told the officer to “[c]heck it for prints, mine won’t be on it.” The officer
removed the tape and plastic and discovered a .380 FN Herstal semi-automatic pistol.

       The first issue Smith raises is whether the evidence presented at trial was
sufficient to prove he was a prohibited person in possession of a firearm. Smith
stipulated to his status as a felon, but argued he did not “knowingly” possess the
handgun. We have previously held in order to sustain a conviction under 18 U.S.C.
§ 922(g)(1), the government must prove the defendant possessed the firearm
knowingly. See United States v. Maxwell, 363 F.3d 815, 818 (8th Cir. 2004). We
review de novo Smith's claim of insufficient evidence, “viewing evidence in the light
most favorable to the government, resolving conflicts in the government's favor, and
accepting all reasonable inferences that support the verdict.” United States v.
Whirlwind Soldier, 499 F.3d 862, 869 (8th Cir. 2007) (internal quotation marks
omitted). The conviction will be sustained unless no reasonable jury could have found
the accused guilty of the crime charged. Id. We conclude the evidence was sufficient
for the jury to find Smith possessed the handgun knowingly. Smith overlooks the fact
the jury is entitled to make reasonable inferences drawn from the direct evidence.
Here, given the facts the gun was discovered in Smith’s truck, and Smith’s insistence



                                          -2-
that his fingerprints would not be on the yet-unidentified object, the jury’s inference
Smith knowingly possessed the firearm was reasonable.

       Smith next argues the district court erred by declining to grant him a new trial
because the jury’s verdict amounted to a serious miscarriage of justice. We disagree.
In determining whether to grant a motion for a new trial on the ground the verdict is
contrary to the weight of the evidence, “[t]he district court need not view the evidence
in the light most favorable to the verdict; it may weigh the evidence and in so doing
evaluate for itself the credibility of the witnesses.” United States v. Walker, 393 F.3d
842, 847 (8th Cir. 2005) (quoting United States v. Lincoln, 630 F.2d 1313, 1319 (8th
Cir. 1980)). If, after doing so, the court determines “the evidence preponderates
sufficiently heavily against the verdict that a serious miscarriage of justice may have
occurred, it may set aside the verdict, grant a new trial, and submit the issues for
determination by another jury.” Id. at 847-48. “The district court's denial of [Smith’s]
motion for a new trial based on the weight of the evidence will be affirmed absent a
clear and manifest abuse of discretion.” United States v. Anwar, 428 F.3d 1102, 1109
(8th Cir. 2005) (internal quotation marks omitted). For the reasons we have already
articulated, there was evidence in the record supporting the jury’s conclusion Smith
knowingly possessed the firearm. The district court did not abuse its discretion by
concluding that no miscarriage of justice occurred.

        Finally, Smith contends his sentence of 70 months’ imprisonment was
substantively unreasonable. When we review the imposition of sentences, whether
inside or outside the Guidelines range, we apply ‘a deferential abuse-of-discretion
standard.’” United States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008) (quoting Gall
v. United States, 552 U.S. 38, 41 (2007)). A district court abuses its discretion when
it (1) “fails to consider a relevant factor that should have received significant weight”;
(2) “gives significant weight to an improper or irrelevant factor”; or (3) “considers
only the appropriate factors but in weighing those factors commits a clear error of
judgment.” United States v. Kane, 552 F.3d 748, 752 (8th Cir. 2009) (internal

                                           -3-
quotations and citation omitted). In conducting this review, this court “take[s] into
account the totality of the circumstances, including the extent of any variance from the
Guidelines range.” Id. If, as it is here, the defendant’s sentence is within the
Guidelines range, then we “may, but [are] not required to, apply a presumption of
reasonableness.” Gall, 552 U.S. at 51. Just because this court “might reasonably have
concluded that a different sentence was appropriate is insufficient to justify reversal
of the district court.” Id. Smith argues the district court failed to adequately consider
his history of substance abuse and his interest in caring for his family. The record
convinces us the district court adequately considered these factors among others in
reaching its sentencing decision. We therefore find no error in Smith’s sentence.

      We affirm.
                        ______________________________




                                          -4-